EXHIBIT 10.1

DIGITAL VIDEO SYSTEMS, INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the "Agreement") is effective as of [ ], by and
between Digital Video Systems, Inc., a Delaware corporation (the "Company") and
[ ] (the "Indemnitee").

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and its related
entities;

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and the
advancement of expenses to, Indemnitee to the maximum extent permitted by law;

WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company's directors, officers, employees,
agents and fiduciaries, the significant increases in the cost of such insurance
and the general reductions in the coverage of such insurance;

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited; and

WHEREAS, in view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified and advanced expenses by the Company as set
forth herein;

NOW, THEREFORE, the Company and the Indemnitee hereby agree as set forth below.

     Certain Definitions
 1.  "Change in Control" shall mean an event that shall be deemed to have
     occurred if, on or after the date of this Agreement, (i) any "person" (as
     such term is used in Sections 13(d) and 14(d) of the Securities Exchange
     Act of 1934, as amended (the "Exchange Act"), other than a trustee or other
     fiduciary holding securities under an employee benefit plan of the company
     acting in such capacity or a corporation owned directly or indirectly by
     the stockholders of the Company in substantially the same proportions as
     their ownership of stock of the Company, who becomes the "beneficial owner"
     (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
     of securities of the Company representing more than 50% of the total voting
     power represented by the Company's then outstanding Voting Securities, (ii)
     during any period of two consecutive years, individuals who at the
     beginning of such period constitute the Board of Directors of the Company
     and any new director whose election by the Board of Directors or nomination
     for election by the Company's stockholders was approved by a vote of at
     least two thirds (2/3) of the directors then still in office who either
     were directors at the beginning of the period or whose election or
     nomination for election was previously so approved cease for any reason to
     constitute a majority thereof, or (iii) the stockholders of the Company
     approve a merger or consolidation of the Company with any other corporation
     other than a merger or consolidation which would result in the Voting
     Securities of the Company outstanding or immediately prior thereto
     continuing to represent (either remaining outstanding or by being converted
     into Voting Securities of the surviving entity) at least 80% of the total
     voting power represented by the Voting Securities of the Company or such
     surviving entity outstanding immediately after such merger or
     consolidation, or the stockholders of the Company approve a plan of
     complete liquidation of the Company or an agreement for the sale or
     disposition by the Company of (in one transaction or a series of related
     transactions) all or substantially all of the Company's assets.
 2.  "Claim" shall mean, with respect to a Covered Event, any threatened,
     pending or completed action, suit, proceeding or alternative dispute
     resolution mechanism, or any hearing, inquiry or investigation that
     Indemnitee in good faith believes might lead to the institution of any such
     action, suit, proceeding or alternative dispute resolution mechanism,
     whether civil, criminal, administrative, investigative or other.
 3.  References to the "Company" shall include, in addition to Recruitsoft,
     Inc., any constituent corporation (including any constituent of a
     constituent) absorbed in a consolidation or merger to which Recruitsoft,
     Inc. (or any of its wholly owned subsidiaries) is a party which, if its
     separate existence had continued, would have had power and authority to
     indemnify its directors, officers, employees, agents or fiduciaries, so
     that if Indemnitee is or was a director, officer, employee, agent or
     fiduciary of such constituent corporation, or is or was serving at the
     request of such constituent corporation as a director, officer, employee,
     agent or fiduciary of another corporation, partnership, joint venture,
     employee benefit plan, trust or other enterprise, Indemnitee shall stand in
     the same position under the provisions of this Agreement with respect to
     the resulting or surviving corporation as Indemnitee would have with
     respect to such constituent corporation if its separate existence had
     continued.
 4.  "Covered Event" shall mean any event or occurrence related to the fact that
     Indemnitee is or was a director, officer, employee, agent or fiduciary of
     the Company, or any subsidiary of the Company, or is or was serving at the
     request of the Company as a director, officer, employee, agent or fiduciary
     of another corporation, partnership, joint venture, trust or other
     enterprise, or by reason of any action or inaction on the part of
     Indemnitee while serving in such capacity.
 5.  "Expenses" shall mean any and all expenses (including attorneys' fees and
     all other costs, expenses and obligations incurred in connection with
     investigating, defending, being a witness in or participating in (including
     on appeal), or preparing to defend, to be a witness in or to participate
     in, any action, suit, proceeding, alternative dispute resolution mechanism,
     hearing, inquiry or investigation), judgments, fines, penalties and amounts
     paid in settlement (if such settlement is approved in advance by the
     Company, which approval shall not be unreasonably withheld), actually and
     reasonably incurred, of any Claim and any federal, state, local or foreign
     taxes imposed on the Indemnitee as a result of the actual or deemed receipt
     of any payments under this Agreement.
 6.  "Expense Advance" shall mean a payment to Indemnitee, pursuant to Section 3
     hereof, of Expenses in advance of the settlement of or final judgment in
     any action, suit, proceeding or alternative dispute resolution mechanism,
     hearing, inquiry or investigation which constitutes a Claim.
 7.  "Independent Legal Counsel" shall mean an attorney or firm of attorneys,
     selected in accordance with the provisions of Section 2(d) hereof, who
     shall not have otherwise performed services for the Company or Indemnitee
     within the last three years (other than with respect to matters concerning
     the rights of Indemnitee under this Agreement, or of other indemnitees
     under similar indemnity agreements).
 8.  References to "other enterprises" shall include employee benefit plans;
     references to "fines" shall include any excise taxes assessed on Indemnitee
     with respect to an employee benefit plan; and references to "serving at the
     request of the Company" shall include any service as a director, officer,
     employee, agent or fiduciary of the Company which imposes duties on, or
     involves services by, such director, officer, employee, agent or fiduciary
     with respect to an employee benefit plan, its participants or its
     beneficiaries; and if Indemnitee acted in good faith and in a manner
     Indemnitee reasonably believed to be in the interest of the participants
     and beneficiaries of an employee benefit plan, Indemnitee shall be deemed
     to have acted in a manner "not opposed to the best interests of the
     Company" as referred to in this Agreement.
 9.  "Reviewing Party" shall mean, subject to the provisions of Section 2(d)
     hereof, any person or body appointed by the Board of Directors in
     accordance with applicable law to review the Company's obligations
     hereunder and under applicable law, which may include a member or members
     of the Company's Board of Directors or Independent Legal Counsel.
 10. "Section" refers to a section of this Agreement unless otherwise indicated.
 11. "Voting Securities" shall mean any securities of the Company that vote
     generally in the election of directors.

Indemnification
.
Indemnification of Expenses
. Subject to the provisions of Section 2(b) below, the Company shall indemnify
Indemnitee for Expenses to the fullest extent permitted by law if Indemnitee was
or is or becomes a party to or witness or other participant in, or is threatened
to be made a party to or witness or other participant in, any Claim (whether by
reason of or arising in part out of a Covered Event), including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses.
Review of Indemnification Obligations
. Notwithstanding the foregoing, in the event any Reviewing Party shall have
determined (in a written opinion, in any case in which Independent Legal Counsel
is the Reviewing Party) that Indemnitee is not entitled to be indemnified
hereunder under applicable law, (i) the Company shall have no further obligation
under Section 2(a) hereof to make any payments to Indemnitee not made prior to
such determination by such Reviewing Party, and (ii) the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all Expenses theretofore paid in indemnifying Indemnitee;
provided
,
however
, that if Indemnitee has commenced or thereafter commences legal proceedings in
a court of competent jurisdiction to secure a determination that Indemnitee is
entitled to be indemnified hereunder under applicable law in accordance with
Section 2(c) hereof, then any determination made by any Reviewing Party that,
under applicable law, Indemnitee is not entitled to be indemnified hereunder
shall not be binding, and, until a final judicial determination is made with
respect to such legal proceedings (as to which all rights of appeal therefrom
have been exhausted or lapsed), (x) Indemnitee shall not be required to
reimburse the Company for any Expenses theretofore paid in indemnifying
Indemnitee and (y) Indemnitee shall be entitled to receive interim payments of
Expenses pursuant to Section 2(a) hereof. Indemnitee's obligation to reimburse
the Company for any Expenses shall be unsecured and no interest shall be charged
thereon.
Indemnitee Rights on Unfavorable Determination; Binding Effect
. If any Reviewing Party determines that Indemnitee substantively is not
entitled to be indemnified hereunder in whole or in part under applicable law,
Indemnitee shall have the right to commence litigation seeking an initial
determination by the court or challenging any such determination by such
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and, subject to the provisions of Section 15 hereof, the Company
hereby consents to service of process and to appear in any such proceeding.
Absent such litigation, any determination by any Reviewing Party shall be
conclusive and binding on the Company and Indemnitee.
Selection of Reviewing Party; Change in Control
. If there has not been a Change in Control, any Reviewing Party shall be
selected by the Board of Directors. If there has been such a Change in Control
(other than a Change in Control which has been approved by a majority of the
Company's Board of Directors who were directors immediately prior to such Change
in Control), any Reviewing Party with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnification of Expenses under this
Agreement or any other agreement, or under the Company's Certificate of
Incorporation or Bylaws as now or hereafter in effect, or under any other
applicable law, if desired by Indemnitee, shall be Independent Legal Counsel
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld). Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be entitled to be indemnified hereunder under applicable law
and the Company agrees to abide by such opinion. The Company agrees to pay the
reasonable fees of the Independent Legal Counsel referred to above and to
indemnify fully such counsel against any and all expenses (including attorneys'
fees), claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto. Notwithstanding any other provision
of this Agreement, the Company shall not be required to pay Expenses of more
than one Independent Legal Counsel in connection with all matters concerning a
single Indemnitee, and such Independent Legal Counsel shall be the Independent
Legal Counsel for any or all other Indemnitees unless (i) the Company otherwise
determines or (ii) any Indemnitee shall provide a written statement setting
forth in detail a reasonable objection to such Independent Legal Counsel
representing other indemnitees.
Mandatory Payment of Expenses
. Notwithstanding any other provision of this Agreement other than Section 10
hereof, to the extent that Indemnitee has been successful on the merits or
otherwise, including, without limitation, the dismissal of an action without
prejudice, in defense of any Claim, Indemnitee shall be indemnified against all
Expenses incurred by Indemnitee in connection therewith.

Expense Advances
.
Obligation to Make Expense Advances
. Upon receipt of a written undertaking by or on behalf of the Indemnitee to
repay such amounts if it shall ultimately be determined that the Indemnitee is
not entitled to be indemnified therefor by the Company, the Company shall make
Expense Advances to Indemnitee.
Form of Undertaking
. Any obligation to repay any Expense Advances hereunder pursuant to a written
undertaking by the Indemnitee shall be unsecured and no interest shall be
charged thereon.
Determination of Reasonable Expense Advances
. The parties agree that for the purposes of any Expense Advance for which
Indemnitee has made written demand to the Company in accordance with this
Agreement, all Expenses included in such Expense Advance that are certified by
affidavit of Indemnitee's counsel as being reasonable shall be presumed
conclusively to be reasonable.

Procedures for Indemnification and Expense Advances
.
Timing of Payments
. All payments of Expenses (including, without limitation, Expense Advances) by
the Company to the Indemnitee pursuant to this Agreement shall be made to the
fullest extent permitted by law as soon as practicable after written demand by
Indemnitee therefor is presented to the Company, but in no event later than
forty-five (45) business days after such written demand by Indemnitee is
presented to the Company, except in the case of Expense Advances, which shall be
made no later than twenty (20) days after such written demand by Indemnitee is
presented to the Company.
Notice/Cooperation by Indemnitee
. Indemnitee shall, as a condition precedent to Indemnitee's right to be
indemnified or Indemnitee's right to receive Expense Advances under this
Agreement, give the Company notice in writing as soon as practicable of any
Claim made against Indemnitee for which indemnification will or could be sought
under this Agreement. Notice to the Company shall be directed to the Chief
Executive Officer of the Company at the address shown on the signature page of
this Agreement (or such other address as the Company shall designate in writing
to Indemnitee). In addition, Indemnitee shall give the Company such information
and cooperation as it may reasonably require and as shall be within Indemnitee's
power.
No Presumptions; Burden of Proof
. For purposes of this Agreement, the termination of any Claim by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of
nolo contendere
, or its equivalent, shall not create a presumption that Indemnitee did not meet
any particular standard of conduct or have any particular belief or that a court
has determined that indemnification is not permitted by this Agreement or
applicable law. In addition, it is the parties' intention that if Indemnitee
commences legal proceedings to secure a judicial determination that Indemnitee
should be indemnified under this Agreement or applicable law, the question of
Indemnitee's right to indemnification shall be for the court to decide, and
neither the failure of any Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by any Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief, ,
shall be a defense to Indemnitee's claim or create a presumption that Indemnitee
has not met any particular standard of conduct or did not have any particular
belief. In connection with any determination by any Reviewing Party or otherwise
as to whether the Indemnitee is entitled to be indemnified hereunder, the burden
of proof shall be on the Company to establish by clear and convincing evidence
that Indemnitee is not so entitled.
Notice to Insurers
. If, at the time of the receipt by the Company of a notice of a Claim pursuant
to Section 4(b) hereof, the Company has liability insurance in effect which may
cover such Claim, the Company shall give prompt notice of the commencement of
such Claim to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Claim in accordance with the terms of such
policies.
Selection of Counsel
. In the event the Company shall be obligated hereunder to provide
indemnification for or make any Expense Advances with respect to the Expenses of
any Claim, the company, if appropriate, shall be entitled to assume the defense
of such Claim with counsel approved by Indemnitee (which approval shall not be
unreasonably withheld) upon the delivery to Indemnitee of written notice of the
Company's election to do so. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees or
expenses of separate counsel subsequently employed by or on behalf of Indemnitee
with respect to the same Claim; provided that (i) Indemnitee shall have the
right to employ Indemnitee's separate counsel in any such Claim at Indemnitee's
expense and (ii) if (A) the employment of separate counsel by Indemnitee has
been previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of Indemnitee's separate counsel shall be Expenses for which Indemnitee may
receive indemnification or Expense Advances hereunder.

Additional Indemnification Rights; Nonexclusivity
.
Scope
. The Company hereby agrees to indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Company's Certificate
of Incorporation, the Company's Bylaws or by statute. In the event of any change
after the date of this Agreement in any applicable law, statute or rule which
expands the right of a Delaware corporation to indemnify a member of its board
of directors or an officer, employee, agent or fiduciary, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change. In the event of any change in any applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify a member of its board of directors or an officer, employee, agent or
fiduciary, such change, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement, shall have no effect on this
Agreement or the parties' rights and obligations hereunder except as set forth
in Section 10(a) hereof.
Nonexclusivity
. The indemnification and the payment of Expense Advances provided by this
Agreement shall be in addition to any rights to which Indemnitee may be entitled
under the Company's Certificate of Incorporation, its Bylaws, any other
agreement, any vote of stockholders or disinterested directors, the General
Corporation Law of the State of Delaware, or otherwise. The indemnification and
the payment of Expense Advances provided under this Agreement shall continue as
to Indemnitee for any action taken or not taken while serving in an indemnified
capacity even though subsequent thereto Indemnitee may have ceased to serve in
such capacity.

No Duplication of Payments
. The Company shall not be liable under this Agreement to make any payment in
connection with any Claim made against Indemnitee to the extent Indemnitee has
otherwise actually received payment (under any insurance policy, provision of
the Company's Certificate of Incorporation, Bylaws or otherwise) of the amounts
otherwise payable hereunder.
Partial Indemnification
. If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of Expenses incurred in
connection with any Claim, but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such Expenses to which Indemnitee is entitled.
Mutual Acknowledgement
. Both the Company and Indemnitee acknowledge that in certain instances, federal
law or applicable public policy may prohibit the Company from indemnifying its
directors, officers, employees, agents or fiduciaries under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company's right under public
policy to indemnify Indemnitee.
Liability Insurance
. To the extent the Company maintains liability insurance applicable to
directors, officers, employees, agents or fiduciaries, Indemnitee shall be
covered by such policies in such a manner as to provide Indemnitee the same
rights and benefits as are provided to the most favorably insured of the
Company's directors, if Indemnitee is a director; or of the Company's officers,
if Indemnitee is not a director of the Company but is an officer; or of the
Company's key employees, agents or fiduciaries, if Indemnitee is not an officer
or director but is a key employee, agent or fiduciary.
Exceptions
. Notwithstanding any other provision of this Agreement, the Company shall not
be obligated pursuant to the terms of this Agreement:
Excluded Action or Omissions
. To indemnify Indemnitee for Expenses resulting from acts, omissions or
transactions for which Indemnitee is prohibited from receiving indemnification
under this Agreement or applicable law;
provided
,
however
, that notwithstanding any limitation set forth in this Section 10(a) regarding
the Company's obligation to provide indemnification, Indemnitee shall be
entitled under Section 3 hereof to receive Expense Advances hereunder with
respect to any such Claim unless and until a court having jurisdiction over the
Claim shall have made a final judicial determination (as to which all rights of
appeal therefrom have been exhausted or lapsed) that Indemnitee has engaged in
acts, omissions or transactions for which Indemnitee is prohibited from
receiving indemnification under this Agreement or applicable law.
Claims Initiated by Indemnitee
. To indemnify or make Expense Advances to Indemnitee with respect to Claims
initiated or brought voluntarily by Indemnitee and not by way of defense,
counterclaim or crossclaim, except (i) with respect to actions or proceedings
brought to establish or enforce a right to indemnification under this Agreement
or any other agreement or insurance policy or under the Company's Certificate of
Incorporation or Bylaws now or hereafter in effect relating to Claims for
Covered Events, (ii) in specific cases if the Board of Directors has approved
the initiation or bringing of such Claim, or (iii) as otherwise required under
Section 145 of the Delaware General Corporation Law, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification or
insurance recovery, as the case may be.
Lack of Good Faith
. To indemnify Indemnitee for any Expenses incurred by the Indemnitee with
respect to any action instituted (i) by Indemnitee to enforce or interpret this
Agreement, if a court having jurisdiction over such action determines as
provided in Section 13 hereof that each of the material assertions made by the
Indemnitee as a basis for such action was not made in good faith or was
frivolous, or (ii) by or in the name of the Company to enforce or interpret this
Agreement, if a court having jurisdiction over such action determines as
provided in Section 13 hereof that each of the material defenses asserted by
Indemnitee in such action was made in bad faith or was frivolous.
Claims Under Section 16(b)
. To indemnify Indemnitee for expenses and the payment of profits arising from
the purchase and sale by Indemnitee of securities in violation of Section 16(b)
of the Exchange Act, as amended, or any similar successor statute;
provided
,
however
, that notwithstanding any limitation set forth in this Section 10(d) regarding
the Company's obligation to provide indemnification, Indemnitee shall be
entitled under Section 3 hereof to receive Expense Advances hereunder with
respect to any such Claim unless and until a court having jurisdiction over the
Claim shall have made a final judicial determination (as to which all rights of
appeal therefrom have been exhausted or lapsed) that Indemnitee has violated
said statute.

Counterparts
. This Agreement may be executed in one or more counterparts, each of which
shall constitute an original.
Binding Effect; Successors and Assigns
. This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), spouses, heirs and personal and legal representatives. The Company
shall require and cause any successor (whether direct or indirect, and whether
by purchase, merger, consolidation or otherwise) to all, substantially all, or a
substantial part, of the business or assets of the Company, by written agreement
in form and substance satisfactory to Indemnitee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. This
Agreement shall continue in effect regardless of whether Indemnitee continues to
serve as a director, officer, employee, agent or fiduciary (as applicable) of
the Company or of any other enterprise at the Company's request.
Expenses Incurred in Action Relating to Enforcement or Interpretation
. In the event that any action is instituted by Indemnitee under this Agreement
or under any liability insurance policies maintained by the Company to enforce
or interpret any of the terms hereof or thereof, Indemnitee shall be entitled to
be indemnified for all Expenses incurred by Indemnitee with respect to such
action (including without limitation attorneys' fees), regardless of whether
Indemnitee is ultimately successful in such action, unless as a part of such
action a court having jurisdiction over such action makes a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that each of the material assertions made by Indemnitee as a basis for
such action was not made in good faith or was frivolous;
provided
,
however
, that until such final judicial determination is made, Indemnitee shall be
entitled under Section 3 hereof to receive payment of Expense Advances hereunder
with respect to such action. In the event of an action instituted by or in the
name of the Company under this Agreement to enforce or interpret any of the
terms of this Agreement, Indemnitee shall be entitled to be indemnified for all
Expenses incurred by Indemnitee in defense of such action (including without
limitation costs and expenses incurred with respect to Indemnitee's
counterclaims and cross-claims made in such action), unless as a part of such
action a court having jurisdiction over such action makes a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that each of the material defenses asserted by Indemnitee in such action
was made in bad faith or was frivolous;
provided
,
however
, that until such final judicial determination is made, Indemnitee shall be
entitled under Section 3 hereof to receive payment of Expense Advances hereunder
with respect to such action.
Notice
. All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed duly given (i) if delivered by hand and
signed for by the party addressed, on the date of such delivery, or (ii) if
mailed by domestic certified or registered mail with postage prepaid, on the
third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.
Consent to Jurisdiction
. The Company and Indemnitee each hereby irrevocably consent to the jurisdiction
of the courts of the State of Delaware for all purposes in connection with any
action or proceeding which arises out of or relates to this Agreement and agree
that any action instituted under this Agreement shall be commenced, prosecuted
and continued only in the Court of Chancery of the State of Delaware in and for
New Castle County, which shall be the exclusive and only proper forum for
adjudicating such a claim.
Severability
. The provisions of this Agreement shall be severable in the event that any of
the provisions hereof (including any provision within a single section,
paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of the Agreement (including without
limitation each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
Choice of Law.
This Agreement, and all rights, remedies, liabilities, powers and duties of the
parties to this Agreement, shall be governed by and construed in accordance with
the laws of the State of Delaware without regard to principles of conflicts of
laws.
Subrogation
. In the event of payment under this Agreement, the Company shall be subrogated
to the extent of such payment to all of the rights of recovery of Indemnitee,
who shall execute all documents required and shall do all acts that may be
necessary to secure such rights and to enable the Company effectively to bring
suit to enforce such rights.
Amendment and Termination
. No amendment, modification, termination or cancellation of this Agreement
shall be effective unless it is in writing signed by both the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed to be or shall
constitute a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver.
Integration and Entire Agreement
. This Agreement sets forth the entire understanding between the parties hereto
and supersedes and merges all previous written and oral negotiations,
commitments, understandings and agreements relating to the subject matter hereof
between the parties hereto.
No Construction as Employment Agreement
. Nothing contained in this Agreement shall be construed as giving Indemnitee
any right to be retained in the employ of the Company or any of its subsidiaries
or affiliated entities.

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

DIGITAL VIDEO SYSTEMS, INC.

 

By:___________________________

Name: ________________________

Title: _________________________

 

 

AGREED TO AND ACCEPTED

INDEMNITEE:

____________________________________

(signature)

Name: _________________________________

Address: _______________________________




--------------------------------------------------------------------------------


